Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Application Status

This office action is in response to amendments/arguments filed on October 18, 2022. Applicant has amended Claims 1 and 7, cancelled Claims 16 and 17, and added Claims 43 and 44. Claims 1 – 15, 18 – 20, 43, and 44 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous Drawing objections are withdrawn due to applicant’s submission of corrected drawings. 

Previous Specification objections are withdrawn due to applicant’s amendment. 

Previous Claim objections stand. Applicant did not address the grammatical incorrectness of Claim 7. 

Previous 112b rejections stand. Applicant did not address the structure resulting in reduced pressure losses in the working fluid, as recited in Claim 19, vs reduced pressure losses in the non-working fluid, as disclosed in the specification. New 112b rejections are also presented, necessitated by amendment.

With regards to prior art rejections, applicant’s amendments overcome the previous grounds of rejection. New grounds of rejection are presented below incorporating the Sigmawig and McGuffey references. 


Claim Objections

The Claims are objected to over the following informalities:

Claim 7 recites …cooled to a temperature greater than the first stage working fluid and between to a temperature of between 45 and 47 degrees F. This is not grammatically correct. 

Claim 43 recites the first stage gasket-free heat exchanger , which should be corrected to first stage gasket-free heat exchange rack for consistency.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 15, 18 – 20, 43, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the first working fluid and the second working fluid, both of which lack antecedent basis. Applicant deleted the portion of Claim 1 introducing a first working fluid and a second working fluid in Claim 1 in the most recent set of claim amendments. 

Claim 19 recites the alignments of the gaps resulting in reduced pressure losses for the working fluid. However, the working fluid flows through the internal passage, and the drawings as well as the specification state that the gaps are intended for flow of the non-working fluid. If the applicant intended for the internal passage to be called the gaps, it is unclear how a vertical alignment of said gaps would result in a reduce pressure loss for the working fluid. Thus, Claim 19 will be interpreted as said gaps resulting in reduced pressure losses in the flow of the non-working fluid. Any art applied will be based on this interpretation.

Claim 43 recites the first stage gasket-free heat exchanger comprises a plurality of walls extending from an open top end to an open bottom end, wherein a first wall in the plurality of walls is perpendicular to the one or more open-flow plates, the wherein the one or more working fluid supply lines are arranged in the first wall. Since there does not appear to be explicit support for this feature, it is unclear what walls applicant is referring to. Furthermore, it is unclear what is meant by perpendicular to the one or more open-flow plates since the walls make up a portion of the plates. Art will be applied under the interpretation that perpendicular to the one or more open-flow plates means perpendicular to a longitudinal axis of the plates, i.e. the long axis. 

Claim 44 recites the cabinet frame, which lacks antecedent basis. 

All other pending claims are rejected by virtue of their dependence on one of the rejected claims above. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 9, 12 – 15, 18 – 20, 43, and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krull et al. (hereafter “Krull” – US 2011/0173979) in view of McGuffey (US 2900175) and Sigmawig (“Sigmawig All Welded Plate Heat Exchangers, API Schmidt-Bretten GmbH, January 2006).

With regards to Claim 1:

Krull discloses a multi-stage heat exchange system of an OTEC system, comprising: 

a first stage heat exchange rack (evaporator stage 523 or condenser stage 531, Figure 5 – note that although this stage is not the uppermost evaporator/condenser, it still reads on a first stage since all stages are separate from one another from the perspective of the working fluid through each stage) comprising one or more open-flow plates (plates as seen in Figure 5) having an internal passage with an inlet in each of the one or more open-flow plates (ammonia, as seen in Figure 5); 

one or more working fluid supply lines, each of the one or more working fluid supply lines connected to the inlet of the internal passage of a corresponding open-flow plate (see Figures 7A, 7B, various supply lines connected to inlets of heat exchangers 714, 717, 724, 727, 715, 716, 726, and 725), and 

one or more working fluid discharge lines, each of the one or more working fluid discharge fluid lines connected to the internal passage of a corresponding open-flow plate (see Figures 7A, 7B, various discharge lines connected to outlets of heat exchangers 714, 717, 724, 727, 715, 716, 726, and 725);

a second stage heat exchange rack (evaporator stage 524 or condenser stage 532, as seen in Figure 5) vertically aligned with the first heat exchange rack (as seen in Figure 5), the second stage heat exchange rack comprising one or more open-flow plates (as seen in Figure 5) having an internal passage in each of the one or more open-flow plates (each rack has its own fluid inlets and outlets 538 and 539, per Paragraph 72);

one or more working fluid supply lines, each of the one or more working fluid supply lines connected to the inlet of the internal passage of a corresponding open-flow plate (see Figures 7A, 7B, various supply lines connected to inlets of heat exchangers 714, 717, 724, 727, 715, 716, 726, and 725), and 

one or more working fluid discharge lines, each of the one or more working fluid discharge fluid lines connected to the internal passage of a corresponding open-flow plate (see Figures 7A, 7B, various discharge lines connected to outlets of heat exchangers 714, 717, 724, 727, 715, 716, 726, and 725);

wherein a non-working fluid (hot water or cold water, see Figure 5) flows first through the first stage heat exchange rack and around each of the one or more open-flow plates therein for thermal exchange with the first working fluid and secondly through the second heat exchange rack and around each of the open-flow plates for thermal exchange with the second working fluid (Paragraph 72: “the stacked heat exchangers accommodate warm sea water flowing down through the cabinet, from first evaporator stage 521, to second evaporator stage 522, to third evaporator stage 523 to fourth evaporator stage 524. In another embodiment of the stacked heat exchange cabinet, cold sea water flows up through the cabinet from first condenser stage 531, to second condenser stage 532, to third condenser stage 533, to fourth condenser stage 534. Working fluid flows through working fluid supply conduits 538 and working fluid discharge conduits 539. In an embodiment, working fluid conduits 538 and 539 enter and exit each heat exchanger stage horizontally as compared to the vertical flow of the warm sea water or cold sea water”).

Krull does not explicitly disclose the inlets of each of the plates in the first and second stage heat exchange rack is arranged in an edge of each of the one or more open-flow plates, instead disclosing the inlets being arranged on a front surface of the racks. However, plate heat exchangers with inlets on their edges are known in the art. McGuffey (Figure 4) teaches a plate heat exchanger comprising a plate (30) as well as an internal passage (53) with an inlet (33), wherein the inlet is arranged in an edge of each of the one or more open-flow plates (as shown in Figure 4). A working fluid enters the inlet (33), traverses through the internal passage (53) and exits at an outlet (34) also along an edge of the plate exchanger, with the fluid receiving or giving off heat (Col. 3, Lines 51+). McGuffey teaches that this particular arrangement “not only has the advantage of producing the improved pressure containment and distribution of fluid flow mentioned above, but also improves the heat transfer unit structurally” (Col. 2, Lines 66+), as well as its “thermal efficiency” (Col. 5, Line 40). Given that Krull is silent as to the structure of their plates other than a generic placement of components as shown in Figure 5, and given the teachings of McGuffey, one of ordinary skill in the art would have found it obvious to modify Krull by replacing the individual plates shown in Figure 5 with plates similar to those shown in Figure 4 of McGuffey, having inlets and outlets on their edges, in order to yield the predictable benefits described above, notably improved pressure containment, flow distribution, structural integrity, and thermal efficiency. This modification would still yield the general layout shown in Figure 5 of Krull with regards to heat exchange stacks, but with the individual plates in the stacks having inlets and outlets along their respective edges. 

In as much as the plates of McGuffey appear to be gasket-free since they rely on welding to for pressure containment (see Col. 2, Lines 33 – 36), there is no explicit teaching of the plate being gasket-free. However, gasket-free plate exchangers are known in the art. Sigmawig teaches and sells gasket-free plate heat exchangers. Sigmawig teaches that the “construction makes it possible to extend noticeably the application of plate heat exchangers in respect of new media, temperatures, and operating pressure. Especially media with aggressive or environmental dangerous potential can be controlled with this new gasket-free plate heat exchanger design. TIG welding seams without filler eliminate the risks of leakage and diffusion.” Given these teachings, the use of gasket-free plate heat exchangers is known in the art and is compatible with the environmental conditions of OTEC systems. It would have been obvious to one of ordinary skill in the art to modify the system of Krull and McGuffey by using gasket-free plate exchangers in order to yield the benefits discussed above by Sigmawig.

With regards to Claim 2:

The Krull modification of Claim 1 teaches the first working fluid is heated to a vapor and the second working fluid is heated to a vapor having a temperature lower than the vaporous first working fluid (see Figures 7A and 7B – the working fluid flowing through boiler #3, corresponding to heat exchange rack 523, is heated to 70.2 degrees F and the working fluid flowing through boiler #4, corresponding to heat exchange rack 524, is heated to 68.0 degrees F).

With regards to Claim 3:

The Krull modification of Claim 1 teaches the first working fluid is heated to a temperature of between 69 and 71 degrees F (70.2 degrees F, see exit of boiler #3 in Figure 7B).

With regards to Claim 4:

The Krull modification of Claim 1 teaches the second stage working fluid is heated to a temperature below the temperature of the first stage working fluid and between 68 and 70 degrees F. (see Figures 7A and 7B – the working fluid flowing through boiler #3, corresponding to heat exchange rack 523, is heated to 70.2 degrees F and the working fluid flowing through boiler #4, corresponding to heat exchange rack 524, is heated to 68.0 degrees F).

With regards to Claim 5:

The Krull modification of Claim 1 teaches the first working fluid is cooled to a condensed liquid in the first stage heat exchange rack (condenser stage 531) and the second working fluid is cooled to a condensed liquid in the second stage heat exchange rack (condenser stage 532), the condensed second stage working fluid having a higher temperature than the condensed first working fluid (see Figure 6B – Condenser 1, corresponding to condenser cabinet 531, is cooled to ~43 degrees F and the working fluid flowing through condenser 2, corresponding to condenser cabinet 532, is cooled to ~46 degrees F). 

With regards to Claim 6:

The Krull modification of Claim 1 teaches the first working fluid is cooled to a temperature of between 42 and 46 degrees F (~43 degrees F, condenser 1 in Figure 6B).

With regards to Claim 7:

The Krull modification of Claim 1 teaches the second stage working fluid is cooled to a temperature greater than the first stage non-working fluid and between 45 and 47 degrees F (~46 degrees F for the second stage working fluid, condenser 2 in Figure 6B, see also Figures 7A and 7B, cold water enters condenser 724 as the first stage non-working fluid, corresponding to condenser cabinet 531, at 40.1 degrees F). 

With regards to Claim 8:

The Krull modification of Claim 1 teaches the non-working fluid (warm water, as per Paragraph 72) enters the first stage heat exchange rack at a first temperature and the non-working fluid enters the second stage heat exchange rack at a second lower temperature (see Figures 6B, 6C, 7A, and 7B – warm water enters boiler #3 at 74.5 degrees F and enters boiler #4 at 72.3 degrees F). 

With regards to Claim 9:

The Krull modification of Claim 1 teaches the non-working fluid enters the first stage heat exchange rack at a temperature of between 38 and 44 degrees F and leaves the second stage heat exchange rack at a temperature of between 42 and 48 degrees F (see Figures 7A and 7B, cold water enters condenser 724, corresponding to condenser cabinet 531, at 40.1 degrees F, and leaves condenser 725, corresponding to condenser cabinet 532, at 46.9 degrees F).

With regards to Claim 12:

The Krull modification of Claim 1 teaches the first and second stage heat exchange racks form first and second stage cabinets (as seen in Figure 5) and wherein the non-working fluid flows from the first cabinet to the second cabinet without pressure losses due to piping (see Paragraph 82: “This arrangement avoids the need for changes in sea water flow direction and associated pressure losses).

With regards to Claim 13:

The Krull modification of Claim 1 teaches the open-flow plates reduce pressure losses in the flow of the working fluid due to the absence of nozzles and/or nonworking fluid penetrations through the plate (see Paragraph 72 which discusses how the vertical alignment removes the need for interconnecting piping, ensuring pressure losses occur only at the heat exchangers – note that the limitations of this claim are regarded as functional language which impart no additional structure to that of Claim 1, see also McGuffey, which has no nozzles or non-working fluid penetrations).

With regards to Claim 14:

The Krull modification of Claim 1 teaches the flow path of the working fluids comprises a first flow direction across the flow path of the non-working fluid and a second flow path direction opposite the first flow path direction (see Figures 5, direction of ammonia streams are perpendicular to flow of water, with one of the ammonia flow path directions being opposite the other ammonia flow path direction, see also Figure 4 of McGuffey, wherein the fluid enters inlet 33 traverses the internal passage in a serpentine fashion in both directions, and exits along the same edge at outlet 34).

With regards to Claim 15:

The Krull modification of Claim 1 teaches the first and second working fluids are working fluids in an OTEC system (see Figure 3, Paragraph 14). 

With regards to Claim 18:

The Krull modification of Claim 1 teaches the open-flow plates further comprise front, back, top and bottom external surfaces and the non-working fluid is in contact with all external surfaces (see open-flow plates shown in Figure 5, with water contacting all exposed surfaces of the plates, note that the plate in McGuffey also has front, back, top, and bottom surfaces and would be equally exposed upon modification).  

With regards to Claim 19:

The Krull modification of Claim 1 teaches the first stage heat exchange rack further comprises a plurality of open-flow plates in horizontal alignment having a gap between each plate within the first stage heat exchange rack (as seen in Figure 5, the open-flow plates are aligned horizontally relative to plates in the same cabinet, with a gap between each plate), the second stage heat exchange rack further comprises a plurality of open-flow plates in horizontal alignment having a gap between each plate within the second stage heat exchange rack (see Figure 5), and the plurality of open-flow plates and gaps within each heat exchange rack are vertically aligned with the plurality of open-flow plates and gaps in the first stage rack to reduce pressure losses in the flow of the non-working fluid through the first and second stage racks (see Figure 5 and Paragraph 72 which discusses how the vertical alignment removes the need for interconnecting piping, ensuring pressure losses occur only at the heat exchangers). 

With regards to Claim 20:

The Krull modification of Claim 1 teaches a rail for suspending each of the plurality of open-flow plates and a plurality of slots for maintaining the horizontal position of each of the plurality of open-flow plates (see Figure 5, rail and slots extending from face plates of each cabinet, suspending the plates). 

With regards to Claim 43:

The Krull modification of Claim 1 teaches the first stage gasket-free heat exchanger comprises a plurality of walls extending from an open top end to an open bottom end (“walls” formed by outer surface of internal passages 53 in Figure 4 of McGuffey), wherein a first wall in the plurality of walls is perpendicular to the one or more open-flow plates (best seen in cross-sectional drawing in Figure 3 of McGuffey, with these “walls” formed by the outer surface of the internal passages extending in a direction perpendicular to the longitudinal axis of the plate), the wherein the one or more working fluid supply lines are arranged in the first wall (fluid flows in the internal passages 53, as discussed in McGuffey Col. 7, Line 46).

With regards to Claim 44:

Krull discloses a multi-stage heat exchange system (Figures 5, 7A, 7B) comprising:

a first stage heat exchange rack (evaporator stage 523 or condenser stage 531, Figure 5 – note that although this stage is not the uppermost evaporator/condenser, it still reads on a first stage since all stages are separate from one another from the perspective of the working fluid through each stage);

a second stage hear exchange rack (evaporator stage 524 or condenser stage 532, as seen in Figure 5) vertically aligned with the first heat exchange rack (as seen in Figure 5); 

a first plurality of open-flow plates (plates as shown in Figure 5) arranged in the first stage heat exchange rack, the first plurality of open flow plates and first stage rack defining a first non-working fluid conduit (hot water or cold water flowing between the plates in evaporator stage 523 or condenser stage 531, as shown in Figure 5), and

a second plurality of open-flow plates arranged in the second stage gasket-free heat exchange rack, the second plurality of flow plates and second stage rack defining a second non-working fluid conduit (hot water or cold water flowing between the plates in evaporator stage 524 or condenser stage 532, as shown in Figure 5),

wherein the first non-working fluid conduit is fluidly connected to the second non- working fluid conduit, wherein the first non-working fluid conduit extends parallel to the front face of the open flow plates of the first plurality of open flow plates, the second non-working fluid conduit extends parallel to the front face of the open flow plates of the second plurality of open flow plates (stages are vertically stacked, meaning plates are parallel to facilitate lower pressure drop of the non-working fluid through the heat exchanger, see Figure 5 and Paragraph 80); and

wherein each open-flow plate in the first plurality and second plurality of open-flow plates comprises: a front face parallel to the front face of the cabinet frame (see Figure 5, front surface of the plate on the side of the ammonia inlets), a back face (opposite surface of the ammonia inlets in Figure 5), a first edge (top horizontal edge from the perspective of Figure 5), a second edge opposite the first edge (bottom horizontal edge from the perspective of Figure 5), a third edge perpendicular to the first edge (left vertical edge from the perspective of Figure 5), a fourth edge opposite the third edge (right vertical edge from the perspective of Figure 5), and an internal passage in fluid communication with a first working fluid (ammonia, see Figure 5).

Krull does not explicitly disclose an inlet arranged on the third edge, and the internal passage extending from the inlet, defined between the front face and back face. However, plate heat exchangers with inlets on their edges are known in the art. McGuffey (Figure 4) teaches a plate heat exchanger comprising a plate (30) as well as an internal passage (53) with an inlet (33), wherein the inlet is arranged in an edge of each of the one or more open-flow plates (as shown in Figure 4) and defined by the front and back surfaces of the plates (as best seen in cross-sectional Figure 3 of McGuffey). A working fluid enters the inlet (33), traverses through the internal passage (53) and exits at an outlet (34) also along an edge of the plate exchanger, with the fluid receiving or giving off heat (Col. 3, Lines 51+). McGuffey teaches that this particular arrangement “not only has the advantage of producing the improved pressure containment and distribution of fluid flow mentioned above, but also improves the heat transfer unit structurally” (Col. 2, Lines 66+), as well as its “thermal efficiency” (Col. 5, Line 40). Given that Krull is silent as to the structure of their plates other than a generic placement of components as shown in Figure 5, and given the teachings of McGuffey, one of ordinary skill in the art would have found it obvious to modify Krull by replacing the individual plates shown in Figure 5 with plates similar to those shown in Figure 4 of McGuffey, having inlets and outlets on their edges, in order to yield the predictable benefits described above, notably improved pressure containment, flow distribution, structural integrity, and thermal efficiency. This modification would still yield the general layout shown in Figure 5 of Krull with regards to heat exchange stacks, but with the individual plates in the stacks having inlets and outlets along their respective edges. 

In as much as the plates of McGuffey appear to be gasket-free since they rely on welding to for pressure containment (see Col. 2, Lines 33 – 36), there is no explicit teaching of the plate being gasket-free. However, gasket-free plate exchangers are known in the art. Sigmawig teaches and sells gasket-free plate heat exchangers. Sigmawig teaches that the “construction makes it possible to extend noticeably the application of plate heat exchangers in respect of new media, temperatures, and operating pressure. Especially media with aggressive or environmental dangerous potential can be controlled with this new gasket-free plate heat exchanger design. TIG welding seams without filler eliminate the risks of leakage and diffusion.” Given these teachings, the use of gasket-free plate heat exchangers is known in the art and is compatible with the environmental conditions of OTEC systems. It would have been obvious to one of ordinary skill in the art to modify the system of Krull and McGuffey by using gasket-free plate exchangers in order to yield the benefits discussed above by Sigmawig.


Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krull et al. (hereafter “Krull” – US 2011/0173979) in view of McGuffey (US 2900175) and Sigmawig (“Sigmawig All Welded Plate Heat Exchangers, API Schmidt-Bretten GmbH, January 2006), further in view of Anderson (US 3,795,103).

With regards to Claims 10 and 11:

The Krull modification of Claim 1 does not explicitly teach the ratio of the non-working fluid to the working fluid being greater than 2:1 or between 20:1 and 100:1. However, the ratio of the non-working fluid to the working fluid is a result effective variable, meaning a variable which achieves a recognized result. The ratio is a function of the desired overall output of the system. An increase or decrease in the amount of either fluid would result in changes to the amount of heat exchanged between each fluid at the heat exchangers, enthalpy values of the fluid entering the turbine, and thus a change in the desired power output. In Col. 1, Lines 18 – 41, Anderson states that "[t]he size of the heat exchangers is controlled by the equation Q = U.DELTA.TA in which Q is the heat per unit time passed by the heat exchanger, A is the heat exchange area of the exchanger which, of course is determined by the size of the exchanger, and the numbers of tubes used therein, .DELTA.T is the log mean temperature difference between the fluid being heated and the fluid being cooled and U is a constant. The quantity Q is generally fixed by the requirements of the power system so the only way of reducing A, and thus the size of the heat exchanger is by increasing .DELTA.T. One way to increase .DELTA.T is to increase the relative flow rate of the hot fluid to the cold fluid.” Thus, Anderson clearly teaches the relationship between flow rate and heat transfer. MPEP 2144.05 – Obviousness of ranges, states that once a parameter has been established as a result effective variable, it would have been obvious to one having ordinary skill in the art at the time of the invention to vary said result effective variable in routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art to vary the flow rates in order to optimize system efficiency and heat transfer from the non-working fluid to the working fluids. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, October 24, 2022